     Case 3:18-cv-00336-MMD-WGC Document 71 Filed 09/10/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6      FRANK ZANINI,                                    Case No. 3:18-cv-00336-MMD-WGC
7                                  Petitioner,                      ORDER
             v.
8
       WARDEN BAKER, et al.,
9
                               Respondents.
10

11           Respondents filed unopposed motions for enlargement of time. (ECF Nos. 69, 70
12    (“Motions”).) The Court finds good cause exists to grant the Motions.
13           It is therefore ordered that Respondents' unopposed motions for enlargement of
14    time (ECF Nos. 69, 70) are granted. Respondents will have up to and including
15    September 15, 2021, to file an answer to Zanini’s second amended petition. (ECF No.
16    36.)
17           DATED THIS 10th Day of September 2021.
18

19
                                                 MIRANDA M. DU
20                                               CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
